DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 3/17/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US 2019/0126600 A1).
	Regarding claims 1 and 3-6, Braun teaches a wood-based panel having antistatic properties comprising at least one carrier board (e.g., support material) and at least one resin layer disposed on at least one side of the at least one carrier board, wherein the at least one resin layer is based on a formaldehyde containing resin and comprises carbon-based particles (e.g., carbon black and/or carbon nanotubes) (abstract; para 11-13, 27, 33, 59, 64, 128; fig 1).
	Braun further teaches: 
[0012]	… where the at least one resin layer comprises a modified resin made of 
[0013] at least one formaldehyde resin, 
[0014] at least one polymer selected from a group containing polyacrylates, polyepoxides, polyesters, polyurethanes and long-chain silanols, and 
[0015] at least one silane-containing compound of the general formula (I)

RaSiX(4-a)  						(I), 

[0016] and/or hydrolysis product thereof, where 
[0017] X is H, OH or a hydrolysable moiety selected from the group containing halogen, alkoxy, carboxy, amino, monoalkylamino, dialkylamino, aryloxy, acyloxy, alkylcarbonyl, 
[0018] R is a non-hydrolysable organic moiety R selected from the group containing alkyl, aryl, alkenyl, alkynyl, and cycloalkyl, all of which can be interrupted by —O— or —NH—, and 
[0019] where R can have at least one functional group Q selected from a group containing a hydroxy, ether, amino, monoalkylamino, dialkylamino, anilino, amide, carboxy, mercapto, alkoxy, aldehyde, alkylcarbonyl, epoxide, alkenyl, alkynyl, acrylic, acryloxy, methacrylic, methacryloxy, cyano and isocyano group, and 
[0020] a is 0, 1, 2 or 3, in particular 0, 1 or 2.
In addition Braun teaches:
[0044] The moiety X described in the silane compound of the general formula (I) is preferably selected from a group containing fluoro, chloro, bromo, iodo, C1-6-alkoxy, in particular methoxy, ethoxy, n-propoxy and butoxy, C6-10-aryloxy, in particular phenoxy, C2-7-acyloxy, in particular acetoxy or propionoxy, C2-7-alkylcarbonyl, in particular acetyl, monoalkylamino or dialkylamino having C1 to C12, in particular C1 to C6. Particularly preferred hydrolysable groups are C1-4 alkoxy groups, in particular methoxy and ethoxy.
[0045] In a preferred embodiment, X is selected from a group containing OH, C1-6-alkoxy, in particular methoxy, ethoxy, n-propoxy and butoxy
[0046] The non-hydrolysable moiety R is preferably selected from a group containing C1-C30-alkyl, in particular C5-C25-alkyl, C2-C6-alkenyl, C2-C6-alkynyl and C6-C10-aryl.
Therefore, Braun would have allowed one of ordinary skill in the art at the time of invention to at once envisage or would have rendered obvious to one of ordinary skill in the art at the time of invention the resins containing silane compounds of Formula I and Formula II of the instant claims. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to combine resins containing silane compounds of Formula I and Formula II, since It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
Regarding claims 7-11, Braun suggests multi-layer embodiments comprising overlay paper, resin impregnated paper, and decorative layers; further suggests the use of primer layers; and colorants and wear-inhibiting materials in the resin (i.e., color layers and protective layers) (para 13, 35, 60-63, 141, 146). Therefore, it would have been obvious to one of ordinary skill in art at the time of invention to apply as many layers of the resin or resin impregnated material (e.g., primer layers, color layers, decorative layers, and protective layers) to achieve the desired wear resistance and decorative effects of the coating.
	Regarding claims 12 and 13, Braun teaches the use of abrasion resistant particles or wear-inhibiting materials in the resin layers (para 58-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the abrasion resistant particles or wear-inhibiting materials in combination with the upper resin layer or layers (i.e., wherein at least one layer of abrasion-resistant particles is applied to the second resin layer on the upper side of the wood-based panel; wherein at least one layer of a further resin layer is provided on the at least one layer of abrasion-resistant particles) to optimize the abrasion resistance of those layer or layers.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783